Exhibit 10.75

AMENDMENT TO THE

CARNIVAL CORPORATION

2001 OUTSIDE DIRECTOR STOCK PLAN

 

 

The Carnival Corporation 2001 Outside Director Stock Plan (the “Plan”) is hereby
amended, effective October 17, 2007, as follows (deletions struck through,
additions bold and underlined):

 

1.

Section 8(b) of the Plan shall be amended to read as follows:

 

Vesting. Subject to Section 8(e), Options shall vest and become exercisable in
five equal annual installments commencing full on the first third anniversary of
the Date of Grant.

2.

Section 9(c) of the Plan shall be amended to read as follows:

 

Restricted Period. The Restricted Period of Restricted Stock Awards and
Restricted Stock Unit Awards granted to any Participant shall commence on the
Date of Grant and shall expire as to twenty one-hundred percent (2100%) of the
Restricted Stock or Restricted Stock Units, as applicable, subject thereto on
each of the first, second, third, fourth and fifth anniversaryies of the Date of
Grant whether or not such Participant continues to be a member of the Board;
provided, however, that upon a Participant’s ceasing to be a member of the Board
due to death or Disability, the Restricted Period shall expire as to one hundred
percent (100%) of the Shares subject thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------